Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al. (U.S. Patent Application Pub. 2020/0092026 A1) in view of Ahadian et al. (U.S. Patent Application Pub. 2020/0350986 A1) and MacKay et al. (U.S. Patent Application Pub. 2022/0007093 A1).
Regarding claim 1, Birk et al. teaches in FIG. 1 an information handling system, comprising: a plurality of network nodes (nodes 131-137), each network node including an optical link and a reflectometry analyzer configured to provide reflectometry results (paragraph [0030]: nodes 131-137 and/or components 181-184 may include fiber loss test sets, optical time domain reflectometers, polarization mode dispersion measurement devices, and the like which may be used to measure fiber loss and PMD over various links), each reflectometry result providing a characterization of physical properties of the optical link at the time of the reflectometry result. The differences between Birk et al. and the claimed invention are (a) Birk et al. does not teach determining a fingerprint associated with the optical link, and (b) Birk et al. does not teach displaying a map of the information handling system including each network node and the associated optical link, wherein the map provides an indication of the status for each of the optical links. Ahadian et al. teaches in FIG. 4B and FIG. 4E a processor (OTDR signal processing 4020) configured to: receive the reflectometry results; for each optical link, analyze the reflectometry results to determine a fingerprint of the physical and operational properties of the associated optical link; determine a status for each of the optical links based upon the associated fingerprints (paragraph [0063]: “Scalar values associated to each interval may be considered as a present signature of the fiber optic link and may be compared to a parametric signature value representing a predefined healthy state of the fiber optic link”; the signature value and healthy state are equivalent respectively to the fingerprint and status of instant claim). One of ordinary skill in the art would have been motivated to combine the teaching of Ahadian et al. with the system of Birk et al. because Ahadian et al. provides additional/new use of the OTDR to monitor reflected light as an assessment of the health of the link.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the OTDR to determine signatures of a link, as taught by Ahadian et al., in the system of Birk et al.
The combination of Birk et al. and Ahadian et al. still fails to teach displaying a map of the information handling system including each network node and the associated optical link, wherein the map provides an indication of the status for each of the optical links. MacKay et al. teaches in paragraph [0190] and FIGS. 16-18 screenshots of network map on a display. One of ordinary skill in the art would have been motivated to combine the teaching of MacKay et al. with the modified system of Birk et al. and Ahadian et al. because the graphical user interface is convenient and intuitive to craftsperson.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a screen-based graphical user interface, as taught by MacKay et al., in the modified system of Birk et al. and Ahadian et al.
Regarding claim 2, Ahadian et al. teaches in paragraph [0063] that scalar values such as average value (i.e. mean value) can be derived from the raw data and used to describe the link characteristics.
Claim 11 is rejected based on the same reason as that of claim 1 because an apparatus implies the method of using the apparatus.
Claim 20 is rejected based on the same reason as that of claim 1.
Claim(s) 3-4, 6, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., Ahadian et al. and MacKay et al. as applied to claims 1-2, 11 and 20 above, and further in view of Bland (M. Bland, “Mean and Standard Deviation”, August 2006, downloaded from https://www-users.york.ac.uk/~mb55/msc/applbio/week3/sd_text.pdf.)
Birk et al., Ahadian et al. and MacKay et al. have been discussed above in regard to claims 1-2, 11 and 20. The difference between Birk et al., Ahadian et al. and MacKay et al. and the claimed invention is that Birk et al., Ahadian et al. and MacKay et al. do not teach a standard deviation from the mean value of the associated reflectometry results. First, Ahadian et al. teaches in paragraph [0081] that other statistical values/trends can also be recorded. Second, Bland teaches on page standard deviation as a statistical value for measuring the spread of the data. One of ordinary skill in the art would have been motivated to combine the teaching of Bland with the modified system of Birk et al., Ahadian et al. and MacKay et al. because it is suggested by Ahadian et al.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a standard deviation as a parameter for describing the collected data, as taught by Bland, in the modified system of Birk et al., Ahadian et al. and MacKay et al.
Regarding claims 4 and 13, Birk et al. suggests in paragraph [0029] that the record of the optical link includes the ages of the fiber.
Regarding claims 6 and 15, Ahadian et al. teaches in paragraph [0065] fault in a link.
Claim(s) 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birk et al., Ahadian et al. and MacKay et al. as applied to claims 1-2, 11 and 20 above, and further in view of Abdullah et al. (U.S. Patent Application Pub. 2020/0028585 A1) and Dudley et al. (U.S. Patent 11,323,178 B1).
Birk et al., Ahadian et al. and MacKay et al. have been discussed above in regard to claims 1-2, 11 and 20. The difference between Birk et al., Ahadian et al. and MacKay et al. and the claimed invention is that Birk et al., Ahadian et al. and MacKay et al. do not teach that the status for each of the optical links includes a latency-related status for the associated optical link. Abdullah et al. teaches in paragraph [0050] the use of OTDR for measuring fiber latency and Dudley et al. teaches in col. 1, lines 45-48 that latency is one of standard characteristics of optical link. One of ordinary skill in the art would have been motivated to combine the teaching of Abdullah et al. and Dudley et al. with the modified system of Birk et al., Ahadian et al. and MacKay et al. because certain services such as stream voice and video are latency-sensitive, and paths for providing such services must take latency into consideration.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take latency into consideration when defining the graded status, as taught by Abdullah et al. and Dudley et al., in the modified system of Birk et al., Ahadian et al. and MacKay et al.
Regarding claims 10 and 19, it is understood that the round-trip delay is measured by a test cycle of an OTDR because OTDR measures the reflection of optical signal by the optical link.
Allowable Subject Matter
Claims 5, 7-8, 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl24 October 2022



/SHI K LI/Primary Examiner, Art Unit 2637